Case 1:18-cv-00588-JMS-MJD Document 42 Filed 12/17/18 Page 1 of 1 PageID #: 181



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 LEONA BELLE MATTHEWS,            )
                                  )
                 Plaintiff,       )
                                  )
       v.                         ) CASE NO. 1:18-cv-00588-JMS-MJD
                                  )
 ASPEN TRACE HEALTH AND LIVING )
 COMMUNITY, LLC d/b/a ASPEN TRACE )
 and CARDON & ASSOCIATES, INC.,   )
                                  )
                 Defendants.      )

                                     ORDER OF DISMISSAL

        This matter having come before the Court on the Stipulation of Dismissal with Prejudice,

 filed by the parties pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure; and

 the Court having fully considered the parties’ Stipulation and being otherwise duly advised in the

 premises, the Court now finds that the Stipulation should be APPROVED;

        ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

 above-captioned matter shall be, and is hereby, dismissed in its entirety, with prejudice, each

 party to bear its own costs and attorneys’ fees.




           Date: 12/17/2018




 Distribution:

 Service will be made electronically on all ECF-registered counsel of record via email generated
 by the court’s ECF system.
